Case 1:20-cv-01179-RM-KMT Document 77 Filed 12/04/20 USDC Colorado Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                                 Judge Raymond P. Moore

  Civil Action No. 20-cv-01179-RM-KMT

  ANTHONY G. PIKE,

         Plaintiff,

  v.

  MATT LEWIS,
  CORRECT CARE SOLUTIONS,
  KURT HOLMES, and
  LORI MCLAUGHLIN,

         Defendants.
  ______________________________________________________________________________

                                     ORDER
  ______________________________________________________________________________

         This matter is before the Court on Plaintiff’s Motion for Default Judgment (ECF No. 73)

  requesting the Court to enter default judgment. After reviewing the motion and the court record,

  the Court finds the motion fails to show default judgment may be granted.

         Plaintiff appears pro se; therefore, the Court liberally construes his pleadings. Yang v.

  Archuleta, 525 F.3d 925, 927 n.1 (10th Cir. 2008). Nevertheless, Plaintiff must still comply with

  the same rules of procedure as other litigants. Ogden v. San Juan Cty., 32 F.3d 452, 455 (10th

  Cir. 1994).

         The entry of a default judgment is a two-step process. First, Plaintiff must request the

  clerk to enter default on the docket after showing that default may enter. Williams v. Smithson,

  57 F.3d 1081, 1995 WL 365988, at *1 (10th Cir. 1995) (unpublished table decision). Then, after

  entry of default by the clerk, “‘the party entitled to a judgment by default shall apply to the court

  therefor.’” Id. (quoting Fed. R. Civ. P. 55(b)(2)). Here, it appears Plaintiff may be conflating
Case 1:20-cv-01179-RM-KMT Document 77 Filed 12/04/20 USDC Colorado Page 2 of 2




  these two steps.

          Nonetheless, the Clerk has entered default against Defendants Lori McLaughlin and Kurt

  Holmes. Following the entry of default, Plaintiff must now file a motion for default judgment

  which shows that default judgment may enter on the claims he has pled against Defendants

  McLaughlin and Holmes. See, e.g., Fed. R. Civ. P. 55(c) (“A default judgment must not differ in

  kind from, or exceed in amount, what is demanded in the pleadings.”); Tripodi v. Welch, 810

  F.3d 761, 765 (10th Cir. 2016) (A default judgment must be supported by a sufficient basis in

  the pleadings.). In other words, if Plaintiff files another motion for default judgment he should

  (1) set forth the elements for each of his claims against Defendants McLaughlin and Holmes; and

  (2) identify the specific facts alleged in his complaint, and provide any declarations or evidence,

  that support judgment in his favor as to such claims and the relief sought. Plaintiff’s current

  motion does not do so.

          Accordingly, it is ORDERED that to the extent Plaintiff also seeks default judgment in

  his Motion for Default Judgment (ECF No. 73) it is DENIED WITHOUT PREJUDICE with

  leave to refile.

          DATED this 4th day of December, 2020.

                                                        BY THE COURT:



                                                        ____________________________________
                                                        RAYMOND P. MOORE
                                                        United States District Judge




                                                   2
